Citation Nr: 1231492	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-16 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, claimed as cardiomyopathy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 20, 1965, to September 16, 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In April 2012, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is associated with the claims file.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

First, in March 2011 correspondence to his congressman, the Veteran provided a new mailing address different from that on file with VA.  Subsequently, several communications sent by VA to the Veteran's old mailing address were returned as undeliverable.  The returned items included a copy of the Veteran's service treatment records, which he had requested during his April 2012 Board hearing.  The Board had also agreed during the hearing to hold the record open for 90 days to afford the Veteran the opportunity to obtain an opinion from his physician.  On remand, the Veteran should be provided with a copy of his service treatment records at his current mailing address.

Second, the Veteran stated during his hearing that he was treated by Dr. Paul in the 1980s for the disability currently on appeal.  The Veteran should be sent a letter and asked to provide a release so that VA may request these records on his behalf.  If he returns the release, VA should attempt to obtain these records.  The Veteran has also stated that he has received treatment at VA facilities in Gainesville, Kissimmee, Orlando, and Ocala.  Records from the Kissimmee community based outpatient clinic and Orlando medical center are of record.  However, there appear to be no records in the claims file from the Gainesville VA medical center or Ocala community based outpatient clinic.  These should be requested and obtained on remand.

Finally, a May 2012 VA outpatient treatment record contains an opinion from the Veteran's nurse practitioner that it is as likely as not or at least possible that the Veteran's current disabilities began in service or were the result of an injury in service.  This document suggests that there is a relationship between the Veteran's service and his current heart disability.  However, the opinion is inadequate because it is equivocal and does not contain a rationale.  Therefore, the Board must remand the matter to obtain a competent and adequate opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include records from the Gainesville VA medical center, Ocala community based outpatient clinic, and records from Dr. Paul, a private physician, who the Veteran received treatment from in the 1980s.

2.  The RO or the AMC should send the Veteran a copy of his service treatment records to the mailing address noted on a June 2012 statement in support of claim and give him 90 days to submit evidence.

3.  Then, the Veteran should be afforded a VA examination by physician with sufficient expertise to determine the etiology of any heart disorder present during the period of this claim.  The claims folder and a copy of any pertinent records in Virtual VA not included in the claims folder must be made available to and reviewed by the examiner.  If the examiner determines that a heart disorder has been present at any time during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the heart disorder is etiologically related to service, to include complaints of headaches during service and subsequent reports by the Veteran that he experienced heat stroke during service.

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

